DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character (754) is shown in Figure 6B, however is never mentioned in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, which sets forth the parameter of “a deployable hook positioned on each strut within the mesh band”, on lines 6-7; this parameter is found to be confusing.  It is not clear what exact structure is meant by “each strut”, are they struts that make up the mesh band, or the struts of the flexible frame, or some other completely different struts.  Thus one having ordinary skill in the art would not be apprised of the scope of the invention, thereby rendering the claim indefinite.  
Regarding claim 7, which sets forth the parameter of the mesh band comprising “a plurality of leaflet struts”; this parameter is found to be confusing.  It is not clear what exact structure is meant by/would be needed in order to meet the limitation of “leaflet struts”, and how this structure relates/attaches to/is part of the mesh band and/or the overall prosthetic device.  
Regarding claim 13, which recites the limitation “the plurality of deployable hooks” on line 1; there is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 21, which recites the limitations “the device” on line 4 and “the prosthetic device” on the second to last line; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome the rejection, it is suggested the limitation of “the device” on line 4 be amended to “the valve prosthetic removal device”, and the limitation of “the prosthetic device” on the second to last line be amended to “the prosthetic” (assuming this prosthetic device is referring to the prosthetic of claim 1). 

Regarding claim 23, which recites the limitation “the device” on line 2; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome the rejection, it is suggested the limitation be amended to “the prosthetic” (assuming this prosthetic device is referring to the prosthetic of claim 1).

Examiner’s Notes
It is to be noted that in device/apparatus claims (claims 1-20) only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Badhwar et al. (WO 2016/138423), hereinafter Badhwar, in view of Urbanski et al. (US PG Pub. 2014/0243878), hereinafter Urbanski.
Regarding claim 1, Badhwar discloses a flexible heart valve prosthetic device (10), illustrated in Figure 1A, comprising a flexible frame (12) comprising a plurality of struts (24) disposed radially around a central axis, each strut joined at a proximal end (30) and a distal end (32), illustrated in Figure 1 ([0036], Lines 1-2; [0038] & [0041], Lines 1-2); a mesh band (112) attached to each strut between their proximal ends and their distal ends, and a plurality of leaflets (114) radially disposed within the mesh band ([0036], Lines 5-12); but does not specifically disclose a deployable anchoring assembly comprising a deployable hook positioned on each strut within the mesh band, and a retrieval hook positioned at the proximal and/or distal ends.
	However Urbanski teaches a prosthetic device (10), in the same field of endeavor, comprising a plurality of struts (20) disposed radially around a central axis, and an anchoring assembly comprising a plurality of deployable hooks (90) positioned on each strut (90), illustrated in Figure 1a, wherein the deployable hooks (90) engage a vessel wall/tissue in order to prevent migration of the device ([0030]).  The prosthetic device (10) further comprising a retrieval hook (70/80) positioned at proximal and/or distal end(s), in order to aid in the retrieval and removal of the device from a vessel (V) in either an upstream or downstream direction, illustrated in Figures 1a, 5 and 6 ([0021], Lines 6-9).
	In view of the teachings of Urbanski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the prosthetic device, of 
Regarding claim 2, Badhwar in view of Urbanski disclose the device of claim 1, wherein Badhwar further teaches the plurality of struts (24) of the deployable frame (12) deploys away from the central axis of the device (10), illustrated in Figure 1A.
Regarding claims 3 and 4, Badhwar in view of Urbanski disclose the device of claim 1, wherein Badhwar further teaches the deployable frame (12) is constructed from a non-ferromagnetic, flexible material, specifically Nitinol (Badhwar: [0038] & [0039], Lines 1-2).
Regarding claim 5, Badhwar in view of Urbanski disclose the device of claim 1, wherein Badhwar further teaches the deployable frame comprises a coating with an anti-thrombolytic or immunosuppressant agent (Badhwar: [0082], Lines 1-3; [0085] & Claims 23 and 24).
Regarding claim 6, Badhwar in view of Urbanski disclose the device of claim 1, wherein Badhwar further teaches the mesh band (112) comprises a plurality of fibers (Badhwar: [0067], Lines 1-2 & last 3).
Regarding claims 7-10, Badhwar in view of Urbanski disclose the device of claim 1, wherein Urbanski teaches the device (10) having a band (50) which comprises a plurality of leaflet struts/tethers (60) which are constructed from stainless steel, or polyethylene, or polyester, or nylon, or PTFE/ePTFE, illustrated in Figure 1a (Urbanski: [0032], Lines 4-9 & [0039], Lines 1-3 and last 3); the leaflet struts/tethers (60) aid in the collapsing/compression of the device for retrieval and removal (Urbanski: [0052] & [0053]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the meth band, 
Regarding claim 11, Badhwar in view of Urbanski disclose the device of claim 6, wherein Badhwar further teaches the mesh band (112) is constructed from a non- ferromagnetic biocompatible material (Badhwar: [0036], Lines 6-9).
Regarding claim 12, Badhwar in view of Urbanski disclose the device of claim 11, and though it is not specifically disclosed that the non-ferromagnetic biocompatible material, of the mesh band, is selected from the group consisting of: a chromium alloy, stainless steel, a titanium alloy, and Nitinol; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate biocompatible material for the mesh band, including the above mentioned materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the mesh band being constructed of any one of the above mentioned materials, as opposed to any other biocompatible material, thereby leading one skilled in the art to believe that the parameter is not a critical element of the invention, and just a mere matter of normal design choice.  
Regarding claims 13 and 14, Badhwar in view of Urbanski disclose the device of claim 1, wherein Urbanski teaches the plurality of deployable hooks (90) are constructed from a non-
Regarding claims 15 and 16, Badhwar in view of Urbanski disclose the device of claim 1, and though it is not specifically disclosed that the retrieval hook is constructed from a chromium alloy, stainless steel, a titanium alloy, or Nitinol; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, it is to be noted that Badhwar discloses the frame of the device can be constructed from a chromium alloy, a titanium alloy, or Nitinol (Badhwar: [0039]), and Urbanski discloses the frame of the device can be constructed from a chromium alloy, stainless steel, a titanium alloy, or Nitinol (Urbanski: [0025]).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate biocompatible material for the retrieval hook, of the prosthetic device of Badhwar in view of Urbanski, including the above mentioned materials, since these are known materials used in the art to construct prosthetic devices in the field of endeavor, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.  Furthermore, it is to be noted that neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to the parameter of the retrieval hook being constructed of any one of the above mentioned materials, as opposed to any other biocompatible material, thereby leading one skilled in the art to believe that the parameter is not a critical element of the invention, and just a mere matter of normal design choice.  
Regarding claim 17, Badhwar in view of Urbanski disclose the device of claim 1, wherein Badhwar further teaches the plurality of leaflets (114) comprises two or three leaflets (Badhwar: [0036], Last 3 lines).
Regarding claim 18, Badhwar in view of Urbanski disclose the device of claim 17, wherein Badhwar further teaches the plurality of leaflets (114) is constructed from a biological material or a synthetic material (Badhwar: [0053] & [0055]).
Regarding claim 19, Badhwar  in view of Urbanski disclose the device of claim 18, wherein Badhwar further teaches the biological material is preserved biological tissue collected from a donor wherein the donor species is bovine or and porcine (Badhwar: [0055]).
Regarding claim 20, Badhwar in view of Urbanski disclose the device of claim 18, wherein Badhwar further teaches the synthetic material is a fiber-reinforced matrix material (Badhwar: [0054]).
Regarding claims 21-23, Badhwar in view of Urbanski disclose the prosthetic of claim 1, wherein Badhwar teaches the prosthetic is placed in a heart (Badhwar: [0008], Lines 2-3), and Urbanski teaches a method of releasably anchoring a prosthetic comprising inserting a removal device (310), comprising a fixed elongated member (330) with a loop/snare (332) and a reducing member (320), through vasculature (V); threading the loop/snare (332) of the elongated member through the retrieval hook (80), illustrated in Figure 5, withdrawing the prosthetic into the reducing member (320) by way of applying tension to the retrieval hook (80) to reversibly retract the plurality of deployable hooks (90), releasing the device from its anchored position, and compressing the device into a tubular conformation, illustrated in Figure 6, and removing the prosthetic through the vasculature (Urbanski: [0050] – [0054] & [0056], Lines 7-9). It is to be noted that though Urbanski describes the device being removed from a femoral vein, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/DINAH BARIA/Primary Examiner, Art Unit 3774